11/16/2021


                                          DA 19-0689
                                                                                         Case Number: DA 19-0689

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 295



CITY OF MISSOULA,

               Plaintiff and Appellee,

         v.

FATON SADIKU,

               Defendant and Appellant,


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC-19-211
                       Honorable Shane A. Vannatta, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Alexander H. Pyle, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Brad Fjeldheim, Assistant
                       Attorney General, Helena, Montana

                       Jim Nugent, Missoula City Attorney, Douglas Schaller, Deputy City
                       Attorney, Missoula, Montana


                                                   Submitted on Briefs: September 29, 2021

                                                              Decided: November 16, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1        Fanton Sadiku violated a condition of his deferred six-month sentence for

misdemeanor sexual assault when he violated an order of protection. The City of Missoula

Municipal Court revoked his deferred sentence and imposed a six-month suspended

sentence. The Fourth Judicial District Court affirmed. On appeal from the District Court,

Sadiku raises the following two issues:

          1. Did the Municipal Court fail to make the required findings under
             § 46-18-203, MCA, before revoking Sadiku’s deferred sentence for an alleged
             compliance violation?

          2. Did the Municipal Court abuse its discretion when it revoked Sadiku’s six-month
             deferred sentence and imposed a six-month suspended sentence?

We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

¶2        In August 2017, P.K. filed a police report alleging that Sadiku, her former spouse,

groped and kissed her without consent in a Missoula, Montana grocery store. The City of

Missoula charged Sadiku with misdemeanor sexual assault, which carries a maximum jail

sentence of six months. Sadiku pleaded nolo contendere in exchange for a deferred

six-month sentence. His deferred sentence was contingent on his compliance with an order

of protection that prohibited him from travelling within 1,500 feet of P.K.’s residence or

place of employment, subject to only a few exceptions. The travel provision in the order

stated:

          The Respondent is allowed to travel I-90, the frontage road, Duncan Street,
          and Rattlesnake Drive which are within the 1500’ restriction of the
          Petitioner’s residence and is allowed to go to businesses such as Eastgate
                                               2
       Albertson’s and the Pressbox as long as the Petitioner is not at that business.
       The Respondent is also allowed to travel South Avenue and Brooks Street
       which are within the 1500’ restriction of the Petitioner’s work place and is
       allowed to go to businesses such as Tremper Shopping Center as long as the
       Petitioner is not at that business.

¶3     In April 2018, Sadiku travelled on Bancroft Street, which is within 1,500 feet of

P.K.’s place of employment, while driving his son to high school. The school is outside

the 1,500-foot zone, and Sadiku could have taken an alternate route that would not have

violated the travel provision. The City filed a petition to revoke Sadiku’s deferred sentence

and charged him separately for violation of an order of protection.

¶4     In March 2019, a jury found Sadiku not guilty of violating the order of protection.

The Municipal Court subsequently held a revocation hearing. The court took judicial

notice of trial testimony and exhibits, including P.K.’s testimony that Sadiku pulled in front

of her on Bancroft and “brake checked” her. Sadiku argued that he did not violate the order

when he drove his son to school because he was permitted to travel to “businesses such as”

Tremper Shopping Center, Albertson’s, and the Pressbox. The Municipal Court found that

the school was not a similar business and determined, by a preponderance of the evidence,

that Sadiku violated the order of protection. The court revoked Sadiku’s deferred sentence

and sentenced him to six months in jail with six months suspended.

¶5     On Sadiku’s appeal, the District Court affirmed, reasoning that, regardless of

whether the school is similar to the enumerated businesses in the order of protection,

Sadiku violated the travel provision when he drove on Bancroft Street.




                                              3
                               STANDARDS OF REVIEW

¶6     On Sadiku’s appeal from the Municipal Court, the District Court acted “as an

intermediate appellate court.” City of Missoula v. Pope, 2021 MT 4, ¶ 5, 402 Mont. 416,

478 P.3d 815 (citation omitted). On appeal here, we review the case “as if the appeal

originally had been filed in this Court.” Pope, ¶ 5.

¶7     Sadiku’s first contention is a question of statutory interpretation, which we review

de novo. See State v. Brooks, 2010 MT 226, ¶ 11, 358 Mont. 51, 243 P.3d 405 (citation

omitted).    We review Sadiku’s second contention to determine whether the

Municipal Court abused its discretion and whether its decision to revoke his sentence was

supported by a preponderance of the evidence. See State v. Beams, 2020 MT 156, ¶ 6,

400 Mont. 278, 465 P.3d 1178 (citation omitted).

                                       DISCUSSION

¶8     1. Did the Municipal Court correctly apply the law when it revoked Sadiku’s
       sentence?

¶9     In 2017, as part of a criminal justice reform effort led by the 2015 Commission on

Sentencing, the Montana Legislature amended § 46-18-203, MCA. Pope, ¶¶ 6-7 (citing

State v. Oropeza, 2020 MT 16, ¶¶ 3-4, 398 Mont. 379, 456 P.3d 1023). The Legislature

established a system known as the Montana Incentives and Interventions Grid (MIIG),

which is a Department of Corrections (DOC) guide to “community supervision of

offenders on parole or with deferred or suspended sentences.” Pope, ¶ 6 (citation omitted).

¶10    Before 2017, § 46-18-203, MCA, “permitted a court to revoke a suspended

sentence . . . [if an] offender violated [any] condition of her suspended sentence.” Pope, ¶ 8
                                              4
(citing § 46-18-203(7)(a), MCA (2015)). As amended, however, § 46-18-203, MCA,

distinguishes between “compliance violations” and “non-compliance violations.”

Pope, ¶ 7. An offender commits a non-compliance violation when he commits a new

criminal offense; possesses a firearm in violation of a condition of probation; stalks,

harasses, or threatens a victim; absconds; or fails to comply with sexual or violent offender

treatment. Section 46-18-203(11)(b), MCA. An offender commits a compliance violation,

on the other hand, when she violates any other condition of supervision.

Section 46-18-203(11)(b), MCA.          Although non-compliance violations allow for

immediate revocation of a suspended or deferred sentence, compliance violations do not.

Section 46-18-203(7)(a)(iii), (8)(b)-(c), MCA. If an offender commits a compliance

violation, the presiding judge may revoke the suspended or deferred sentence only if the

judge determines that the DOC has exhausted the MIIG procedures and “the offender will

not be responsive to further efforts under the [MIIG].” Section 46-18-203(8)(b)-(c), MCA;

Pope, ¶ 7.

¶11    Prior to its 2017 amendment, § 46-18-203, MCA, applied equally to felony

offenders and misdemeanor offenders. Pope, ¶ 8 (citation omitted). We held in Pope,

however, that the 2017 MIIG requirements apply only to felony revocations and not to

misdemeanor revocations. Pope, ¶¶ 8, 19.

¶12    Sadiku argues that violating the order of protection was a compliance violation and

that the court therefore should have required exhaustion of the MIIG procedures pursuant

to § 46-18-203(8)(b)-(c), MCA, before revoking his sentence. Its failure to do, Sadiku

                                             5
contends, renders his sentence illegal. Sadiku first argues that Pope should be overruled

because (1) the plain language of § 46-18-203, MCA, states that the statute applies to

“any offender”; and (2) there is no statutory authority to revoke misdemeanor sentences

unless § 46-18-203, MCA, applies to misdemeanants. Sadiku contends, alternatively, that

Pope is distinguishable because the 2017 amendments to § 46-18-203, MCA, took effect

before his offense occurred and, unlike Pope, he did not have adequate notice that his

deferred sentence could be revoked for a compliance violation.

       a. Our decision in Pope is not manifestly wrong

¶13    Stare decisis is a fundamental doctrine that “reflects our concerns for stability,

predictability, and equal treatment[.]” Formicove, Inc. v. Burlington N., 207 Mont. 189,

194, 673 P.2d 469, 472 (citations omitted). Although stare decisis does not require that

we follow a “manifestly wrong decision,” Formicove, 207 Mont. 194-95, 673 P.2d 472, it

is this Court’s “preferred course.” Certain v. Tonn, 2009 MT 330, ¶ 19, 353 Mont. 21,

220 P.3d 384 (citation and quotation omitted). Sadiku asserts that Pope is manifestly

wrong because § 46-18-203(12), MCA, states that the statute applies to “any offender.”

We considered and rejected this argument in Pope. Pope, ¶ 14. We held that, when

§ 46-18-203, MCA, is read in conjunction with other related statutes, it is clear that

“the MIIG is used only in the DOC’s supervision of felons.” Pope, ¶ 15 (citations omitted).

We explained that only felony probation and parole is within the province of the DOC,

with counties and municipalities responsible for supervising misdemeanor offenders.

Pope, ¶ 15 (citations omitted). We pointed out that the MIIG guidelines are referenced

                                            6
only in connection to the DOC probation and parole officers and do not mention or purport

to direct misdemeanor probation officers. Pope, ¶ 15 (citations omitted).           We also

considered the legislative intent of the statute and concluded that the Legislature intended

to apply the 2017 amendments to felony revocations only. Pope, ¶ 19.

¶14    Sadiku takes the Court to task for considering the statute’s structure and intent in

Pope, asserting that the plain language of § 46-18-203, MCA, is “clear and unambiguous

on its face.” See State v. Felde, 2021 MT 1, ¶ 16, 402 Mont. 391, 478 P.3d 825 (citation

omitted). Sadiku correctly points out that “[l]egislative intent is to be ascertained, in the

first instance, from the plain meaning of the words used by the Legislature.” State v. Alpine

Aviation, Inc., 2016 MT 283, ¶ 11, 385 Mont. 282, 384 P.3d 1035 (citation and quotation

omitted). We are obligated, nonetheless, to “construe a statute as a whole and in light of

its surrounding sections to avoid conflicting interpretations.”      Felde, ¶ 16 (citation

omitted). We also construe a statute “without isolating specific terms from the context in

which they are used by the Legislature.”         State v. Triplett, 2008 MT 360, ¶ 25,

346 Mont. 383, 195 P.3d 819. “We must interpret a statutory scheme so as to give meaning

and effect to each provision, whenever possible.” Gratzer v. Mahoney, 2006 MT 282, ¶ 6,

334 Mont. 297, 150 P.3d 343 (citation omitted). See also Grenz v. Mont. Dep’t of Nat.

Res. & Conservation, 2011 MT 17, ¶ 28, 359 Mont. 154, 248 P.3d 785 (“We should not

glean meaning from the wording of any particular section or sentence. We instead must

read the statutes in their entirety and give meaning to each section.”) (citations omitted).

We rejected Pope’s similar plain language argument, and Sadiku does not convince us that

                                             7
we can give meaning to the plain language of § 46-18-203, MCA, without examining the

contemporaneous statutory scheme of the MIIG. We thoroughly considered the related

MIIG statutes in Pope and held that they did not apply to misdemeanor crimes.

Pope, ¶¶ 15-18. Misdemeanor probation officers do not consult the MIIG guidelines—the

DOC does—and they have no statutory authority to engage the MIIG procedures.

See Pope, ¶ 16.

¶15    Sadiku next argues that, without applying § 46-18-203, MCA, as amended in 2017,

to misdemeanor revocations, there is no statutory authority to revoke misdemeanor

sentences. Sadiku contends that the only remaining authority for misdemeanor revocations

is the 2015 version of § 46-18-203, MCA, which was repealed and cannot apply to him.

Though we foreclosed the applicability of the MIIG requirements to misdemeanor

revocations in Pope, we did not abolish a court’s authority to revoke misdemeanor

sentences under § 46-18-203, MCA (2017). See Pope, ¶ 19. The remaining provisions in

§ 46-18-203, MCA, still apply. Subsection (1) permits the presiding judge to set a

revocation hearing “[u]pon the filing of a petition for revocation showing probable cause

that the offender has violated any condition of a . . . deferred imposition of a sentence[.]”

Section 46-18-203(1), MCA.            Subsection (6) governs the standard of proof at the

revocation     hearing,     which       is    a       “preponderance     of    the    evidence.”

Section 46-18-203(6)(a), MCA. Subsection (7) permits the presiding judge to revoke the

sentence upon a finding “that the offender has violated the terms and conditions of the . . .

deferred     sentence     and   the     violation     is   not   a     compliance    violation[.]”

                                                  8
Section 46-18-203(7)(a)(iii), MCA. Because the distinction between compliance and

non-compliance violations applies only to offenses subject to the MIIG guidelines,

violation of a misdemeanor deferred sentence necessarily cannot be a compliance violation.

Until the Legislature remedies the confusing omission of misdemeanor revocation

processes in the statute, courts must derive their authority to revoke misdemeanor sentences

from § 46-18-203(7)(a)(iii), MCA. We did not conclude in Pope that the 2015 version of

the statute applies to misdemeanor revocations, nor does our holding there compel such an

outcome. Sadiku has not convinced us that our holding in Pope was manifestly wrong.

       b. Pope is not distinguishable

¶16    Sadiku argues, alternatively, that if we do not overrule Pope, we should distinguish

it. Unlike the defendant in Pope, Sadiku committed his offense after the 2017 amendments

to § 46-18-203, MCA, took effect and before Pope was decided. As such, Sadiku asserts

that he did not have fair warning of the law during any stage of his proceedings because a

person without formal legal training would interpret the plain language of

§ 46-18-203, MCA, to mean that only non-compliance violations trigger immediate

revocation. The validity of Sadiku’s argument hinges on two assumptions: first, that his

violation was a compliance violation and, second, that Sadiku could have known it was a

compliance violation at the time. We are not persuaded by either assumption. A non-

compliance violation includes “a new criminal offense” and “behavior . . . that could be

considered stalking, harassing, or threatening the victim of the offense[.]”

Section 46-18-203(11)(b)(i), (iii), MCA. Although the jury found Sadiku not guilty of

                                             9
violating an order of protection, he was charged with violation of an order of protection—

a “separate offense”—and the outcome of his jury trial could have been different. Further,

Sadiku’s behavior could be considered stalking, harassing, or threatening the victim. It is

not clear that Sadiku committed a compliance violation or that Sadiku could have known

that violating the order of protection was a compliance violation at the time he violated it.

Sadiku’s argument that he lacked notice of the possibility of revocation thus logically is

flawed. Sadiku cannot establish that the difference in timing between Pope’s offense and

his offense warrants a different outcome in this case.

¶17    We conclude that Sadiku’s sentence revocation was not illegal and that the

Municipal Court’s application of the law was correct.

¶18    2. Did the Municipal Court abuse its discretion when it revoked Sadiku’s deferred
       sentence and imposed a six-month suspended sentence?

¶19    A court abuses its discretion when it “acts arbitrarily without conscientious

judgment or exceeds the bounds of reason, resulting in substantial injustice.” State v.

Reopelle, 2017 MT 196, ¶ 19, 388 Mont. 271, 399 P.3d 903. “Revocation subjects the

defendant to execution of the original sentence as though he had never been given a

suspension of sentence.” State v. Cook, 2012 MT 34, ¶ 16, 364 Mont. 161, 272 P.3d 50

(citation omitted). Sadiku argues that the imposition of a suspended sentence was unduly

harsh and unreasonable in his case because the alleged violation was a one-time occurrence

when he mistakenly took the wrong road while driving his son to school.                  The

Municipal Court found that the high school was not similar to the businesses Sadiku was

permitted to patronize, such as Tremper Shopping Center, Albertson’s, and the Pressbox.
                                             10
It took judicial notice of Sadiku’s trial record and heard additional testimony at the

revocation hearing. It applied the correct preponderance of the evidence standard when it

found that Sadiku violated the order by driving on Bancroft Street. The court also

determined that, pursuant to §§ 45-5-502(2)(a) and 46-18-201(1)-(2), MCA, a plea of nolo

contendere in a misdemeanor sexual assault conviction supports a suspended, deferred, or

imposed six-month jail sentence. On review of the record, we conclude that the court did

not act arbitrarily or unreasonably when it determined, by a preponderance of the evidence,

that Sadiku violated a condition of his deferred sentence and when it imposed a six-month

suspended sentence.

                                    CONCLUSION

¶20   The Municipal Court acted lawfully and did not abuse its discretion when it revoked

Sadiku’s deferred sentence and imposed a suspended sentence. Its March 28, 2019

Sentencing Order and the District Court’s October 8, 2019 Opinion and Order are affirmed.


                                                 /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                            11